Citation Nr: 0020507	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  98-16 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a date earlier than May 29, 1999 for a 
permanent and total disability rating for pension purposes.


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1974 to 
November 1978.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  In an October 1999 rating decision, a permanent and total 
rating for pension purposes was granted from May 29, 1999.

2.  The appellant was permanently and totally disabled for 
pension purposes due to status post surgical fusion of C3-C6 
at the time he filed a claim for Social Security 
Administration disability benefits, May 1986.

3.  The appellant filed a claim with VA for a total rating 
for pension purposes on July 30, 1997.


CONCLUSION OF LAW

The effective date of the award for a permanent and total 
rating for pension purposes is July 30, 1997.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim for pension benefits in July 1997.  
The claim was addressed by the RO and initially denied.  The 
veteran appealed.  In a 1999 rating decision, the veteran was 
found to be permanently and totally disabled.  However, the 
RO set the effective date as May 29, 1999.  Since the grant 
did not cover the period of time during which he entered his 
claim, notice of disagreement and substantive appeal, the 
grant of benefits does not constitute a complete grant, and 
the issue of whether he was entitled to a permanent and total 
rating for pension purposes prior to May 29, 1999 remains on 
appeal.  

When the claim was denied, the evidence consisted of a VA 
medical opinion to the effect that the veteran could perform 
most jobs.  However, the veteran submitted a remarkably 
detailed decision from an Administrative Law Judge that 
predates the VA opinion.  The issue presented in that 
decision was whether the veteran was unable to engage in any 
substantial gainful activity due to physical or mental 
impairments that could be expected to last for a continuous 
period of not less than 12 months, and if so unable, when 
this disability commenced.  The Administrative Law Judge 
found, in pertinent part, that the veteran's neck pain, 
spasms and inhibited neck movements due to his neck brace 
interfered with his ability to perform substantial gainful 
activity at any exertional level.  The appellant was disabled 
under the law as defined in the Social Security Act as of the 
date that claim was filed, May 19, 1986.

The Board is under an obligation to review all the evidence 
of record.  We conclude that there is little basis to accord 
the VA opinion more probative value than that of the 
Administrative Law Judge.  In fact, the Administrative Law 
Judge opinion addressed in greater detail the occupational 
impact of the veteran's disability.  

The effective date for an award of a permanent and total 
rating for pension purposes is the date of receipt of claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (1999).  Therefore, under the provisions of 38 C.F.R. 
§ 3.321, the veteran is entitled to a total and permanent 
rating as of the date of claim. 


ORDER

An effective date of July 30, 1997 for a permanent and total 
rating for pension purposes is granted, subject to the 
controlling regulations applicable to the payment of monetary 
awards.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

